

115 HR 4876 IH: Connecting Broadband Deserts Act of 2018
U.S. House of Representatives
2018-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4876IN THE HOUSE OF REPRESENTATIVESJanuary 22, 2018Mr. Rush (for himself and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to direct the Federal Communications Commission to conduct an annual inquiry on the availability of advanced telecommunications capability in broadband deserts, and for other purposes. 
1.Short titleThis Act may be cited as the Connecting Broadband Deserts Act of 2018. 2.Annual inquiry on deployment of advanced telecommunications capability in broadband desertsTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following: 
 
13.Annual inquiry on deployment of advanced telecommunications capability in broadband deserts 
(a)In generalThe Commission shall, not later than 1 year after the date of the enactment of this section, and annually thereafter, initiate a notice of inquiry concerning the availability of advanced telecommunications capability in broadband deserts and shall complete the inquiry not later than 180 days after its initiation. In the inquiry, the Commission shall determine whether advanced telecommunications capability is being deployed in broadband deserts in a reasonable and timely fashion, including the extent to which digital redlining is occurring. If the Commission determines that advanced telecommunications capability is not being deployed in broadband deserts in a reasonable and timely fashion, it shall take immediate action to accelerate deployment of such capability in broadband deserts by removing barriers to infrastructure investment and by promoting competition in the telecommunications market. (b)DefinitionsIn this section: 
(1)Advanced telecommunications capabilityThe term advanced telecommunications capability has the meaning given such term in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302). (2)Broadband desertThe term broadband desert means a census block— 
(A)that is located in an urban area; and (B)in which fewer than 33 percent of end-user premises (as defined by the Commission for purposes of Form 477) do not have access to advanced telecommunications capability. 
(3)Digital redliningThe term digital redlining means a practice whereby a provider of advanced telecommunications capability excludes certain areas when expanding or upgrading service due to income or other reasons. (4)Urban areaThe term urban area means an urbanized area or urban cluster area with a population equal to or greater than 25,000, as determined by the most recent rural-urban classification by the Bureau of the Census..  
